ON PETITION FOR REHEARING
A petition for a rehearing has been filed herein. It is claimed that the defendant lost $2790, by reason of the fact that plaintiff did not take 1800 barrels of oil. The *Page 312 
claim is based on the theory that plaintiff was to take all the crude oil it had at $3.25 per barrel. But that theory is not sustained by the record. The defendant in its answer pleaded that it had been agreed between the parties that plaintiff should sell to the defendant and the defendant should purchase from the plaintiff certain materials and supplies, "and that defendant should pay for the same by the delivery of crude oil to such plaintiff." There was no claim that defendant should take all of the crude oil produced by plaintiff. This was also the view which the trial court took, and we think correctly, as clearly appears from the fact that it sustained an objection to the following question asked of Bailey, a witness on behalf of the defendant: "Was there anything in that agreement with reference to the Refinery Company taking all of the crude oil that you produced? "The objection to the question was sustained because nothing in the pleadings would justify such testimony. Hence the only damage sustained by defendant on the theory that the foregoing contract was made, which, by the way, was denied, was in connection with the amount actually due upon purchases of material from plaintiff, which we found to be $1413.53. In other words, plaintiff should have taken crude oil for this amount at $3.25 per barrel, or a little over 438.8 barrels. But this very oil was sold by defendant at $1.70 per barrel, bringing $739.23, the amount for which we ordered judgment to be entered for plaintiff. This amount clearly belongs to plaintiff. We might add that we gave a very liberal construction to the agreement. It may be a serious question, in any event, whether plaintiff was to take any crude oil for anything except the fuel oil, for Bailey, the sole person testifying that such agreement was made, stated that "the agreement was that I was to take fuel oil from the Osage Refining — (that of plaintiff) for crude." We, however, gave the defendant the benefit of the doubt on that point. *Page 313
We might say, in passing, that notwithstanding the fact that we quoted some testimony in the original opinion which, perhaps, discloses some statements made by Bailey which were in the nature of a compromise, we were not influenced, as counsel for defendant think, by such statements. We arrived at the amount due plaintiff from the accounts introduced in evidence, the offsets claimed by defendant in its answer, and from practically undisputed testimony in the record, which cannot be construed as having any relation to any compromise. We gave the benefit of every doubt to defendant, but could not, after doing so, arrive at any conclusion different from that stated in the original opinion.
We can see no reason for a rehearing, which is accordingly denied.
Rehearing Denied.
BLUME, J., and RINER, D.J., concur.